UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAROL M HASDAY,

                    Plaintiff,
                                        No. 19-CV-10239 (LAP)
-against-
                                                ORDER
CITY OF NEW YORK, et al.,

                    Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     The settlement conference scheduled for May 25, 2021 is

adjourned to June 10, 2021 at 2:00 p.m.   The conference will be

held by teleconference using the dial-in (877) 402-9753, access

code: 6545179.

SO ORDERED.

Dated:      May 24, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
